Case 3:19-cv-00397 Document 17 Filed on 07/14/20 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  July 14, 2020
                                                               David J. Bradley, Clerk
Case 3:19-cv-00397 Document 17 Filed on 07/14/20 in TXSD Page 2 of 2
